Brown, J.,
dissents and votes to reverse the judgments of *693conviction and dismiss the indictment, with the following memorandum: In my judgment, the quantity and the quality of the evidence in this case is not sufficient to support the verdict of the defendants’ guilt beyond a reasonable doubt (CPL 470.15 [5]).
I base my conclusion upon a number of considerations. The record is replete with discrepancies between the complainant’s initial account of the incident as first reported to hospital personnel some 36 hours after the alleged incident, and the version to which she testified at trial. There also are numerous inconsistencies between the complainant’s trial testimony and the testimony of other witnesses, including that of some witnesses called by the prosecution. Moreover, there is a total lack of corroborative medical evidence to support the complainant’s allegations of physical abuse which she claimed to have suffered during the incident. It also appears that not only did the complainant fail to promptly report the alleged incident to the police, but it was the hospital personnel and not the complainant who first reported complainant’s story to the police. Additionally troublesome factors are the complainant’s own testimony that approximately two weeks after the incident she had a conversation with one of her alleged assailants, the defendant Anesi, in which she asked him why he did not help her, and the fact that the jury apparently entirely discredited the complainant’s testimony regarding the alleged assaults outside of the car which she concededly had entered voluntarily with the defendants, while finding the defendants guilty of acts which she claimed occurred inside the vehicle moments earlier. While the acquittal of the defendants on these charges did not render the verdict inconsistent as a matter of law (see, People v Tucker, 55 NY2d 1), it nonetheless gives added significance to the serious flaws in the prosecution’s case.
As I stated in my dissent in People v Bigelow (106 AD2d 448, 451): "The general rule, of course, is that as appellate Judges we should hesitate to overturn a jury verdict based strictly upon our own evaluation of the witnesses’ credibility (People v Atlas, 183 App Div 595, affd 230 NY 629). Nonetheless, we are obliged to review the entire record in a criminal case to determine whether the evidence is sufficient in quality and quantity to justify the jury’s finding of guilt beyond a reasonable doubt (People v Reed, 40 NY2d 204; People v Santos, 38 NY2d 173). And it is, of course, fundamental that if, upon such review, we find the record to be deficient, we are obliged to set aside the finding of guilt (People v Santos, *694supra). Unlike the Court of Appeals, however, which may only review the evidence in a case to determine whether it is legally sufficient as a matter of law (CPL 470.35; People v Contes, 60 NY2d 620), this court is empowered not only to reverse a judgment of conviction based upon a determination that there is a lack of legally sufficient evidence (CPL 470.15, subd 4, par [b]), but it may also weigh the evidence and, if appropriate, reverse a judgment based upon a factual determination that the verdict is against the weight of the evidence (CPL 470.15, subd 5; see, People v Carter, 63 NY2d 678)”.
This, in my opinion, is such a case. The complainant’s trial testimony does not ring true and the cumulative effect of the inconsistencies, discrepancies and deficiencies in the prosecution’s case leads me to conclude that the evidence in this record is factually insufficient to support the jury’s verdicts. Accordingly, I vote to reverse the judgments of conviction and to dismiss the indictment.